Citation Nr: 1104078	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-37 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an increased rating for traumatic arthritis, right 
knee, with edema, status post patellectomy, currently rated 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from October 1974 to December 
1977, and from October 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  
In that decision, the RO denied entitlement to an increased 
rating for the Veteran's right knee disability, currently rated 
20 percent disabling.

In August 2009, the Veteran testified during a hearing before a 
decision review officer (DRO) at the RO.  In October 2010, the 
Veteran testified during a hearing at the RO before the 
undersigned.  Transcripts of each hearing are of record.

Separately, in September 2009, the RO denied entitlement to 
service connection for a right leg condition secondary to left 
knee disability.  After the Veteran appealed, the RO issued a 
March 2010 statement of the case continuing this denial, and the 
Veteran filed a March 2010 substantive appeal (VA Form 9).  In a 
May 2010 rating decision, the RO granted service connection for 
right lower extremity edema, secondary to traumatic arthritis, 
right knee, status post patellectomy, but found that a separate 
rating was not warranted and continued the 20 percent rating for 
this disability.  During the Board hearing, it was clarified that 
the issue of service connection for an unspecified right leg 
disorder actually pertained to the right knee, and that that 
issue had been resolved.   See Board Hearing Transcript, p. 2.  
Thus, the issue before the Board is the single increased rating 
claim as characterized on the title page.

FINDING OF FACT

The Veteran is receiving the maximum schedular rating for 
dislocated semilunar cartilage, range of motion of the right knee 
was greater than 60 degrees flexion and 5 degrees extension, and 
there was no ankylosis or other impairment of the knee, including 
instability.
CONCLUSION OF LAW

The criteria have not been met for a rating higher than 20 
percent for traumatic arthritis, right knee, with edema, status 
post patellectomy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.14, 
4.27, 4.71a, Diagnostic Code 5010-5258 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010)) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In a July 2008 pre-rating letter, the RO notified the Veteran of 
the evidence needed to substantiate the claim for an increased 
rating for his right knee disability.  This letter also satisfied 
the second and third elements of the duty to notify by 
delineating the evidence VA would assist in obtaining and the 
evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  In any event, the July 2008 letter complied with this 
requirement.

The Veteran has substantiated his status as a veteran.  The 
Veteran was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements of 
his claim, in the July 2008 letter.

The RO also provided additional information regarding disability 
ratings and the criteria applicable to the Veteran's increased 
rating claim in compliance with a decision of the Court that was 
subsequently vacated by the Federal Circuit.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
(STRs) and all of the clearly identified pertinent VA treatment 
records.  The Veteran indicated during the Board hearing that all 
of his treatment for his right knee disability was at the 
Charleston VA Medical Center (VAMC).  Board Hearing Transcript, 
p. 3.  When asked the last time he was seen for his right knee, 
the Veteran replied, "It had to have been back I think April or 
June, when I got a series of shots in my knee."  The most recent 
treatment records in the claims file from the Charleston VAMC are 
dated April 20, 2010, but do not refer to shots or any other 
treatment of the knee.  Given the uncertain terminology that the 
Veteran used in estimating the date of his most recent treatment 
and the lack of indication that recent treatment records would 
contain evidence pertinent to rating the Veteran's right knee 
disability, the Board finds that the evidence does not reflect 
that there are outstanding relevant records in the possession of 
the VAMC requiring additional action to comply with VA's duty to 
assist.  See 38 C.F.R. § 3.159(c)(2) (describing action to be 
taken to obtain relevant records from a Federal department or 
agency).

In addition, the Veteran was afforded July 2008 and March 2009 VA 
examinations.  As discussed below, these examinations were 
adequate because they were based on consideration of the 
Veteran's prior medical history and examinations and described 
his right knee disability in sufficient detail to enable the 
Board to make a fully informed evaluation of this disability.  
See Stefl v. Nicholson, 21 Vet. App. 120, 123
(2007).

Moreover, during the Board hearing, the undersigned asked 
questions designed to elicit relevant information regarding the 
Veteran's right knee symptoms.  This action provided an 
opportunity for the Veteran and his representative to introduce 
material evidence and pertinent arguments with regard to the 
claim for an increased rating for the Veteran's right knee 
disability, in compliance with 38 C.F.R. § 3.103(c)(2) (2010).  
See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The Veteran's claim for an increased rating for 
his right knee disability is thus ready to be considered on the 
merits.




Analysis

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where, as here, entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged ratings are appropriate for any rating claim when the 
factual findings show distinct time periods during the appeal 
period where the service-connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Here, as explained below, the uniform 20 
percent rating is proper.

During service, the Veteran underwent a patellectomy, and he has 
been in receipt of service connection for a right knee disability 
status post patellectomy since shortly after service.  The 
Veteran's right knee disability, currently characterized as 
traumatic arthritis, right knee, with edema, status post 
patellectomy, is rated under 38 C.F.R. § 4.71a, diagnostic code 
(DCs) 5010-5258.  Hyphenated diagnostic codes are used when a 
rating under one code requires use of an additional diagnostic 
code to identify the basis for the evaluation assigned.  38 
C.F.R. § 4.27.  In this case, DC 5010, applicable to traumatic 
arthritis, reflects that the Veteran has been diagnosed with 
arthritis.  DC 5258 is applicable to dislocated semilunar 
cartilage, with frequent episodes of locking, pain, and effusion 
into the joint, and the only schedular rating under this 
diagnostic code is for 20 percent.

As the Veteran is receiving the maximum schedular rating under DC 
5258, no further discussion of this diagnostic code is required.  
However, regardless of the precise basis of the RO's 20 percent 
rating, the Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  DC 5256 provides for 
ratings for ankylosis.  DC 5257, applicable to other impairment 
of the knee, provides for ratings for recurrent subluxation, or 
lateral instability.  DC 5259 provides for a 10 percent rating 
for removal of semilunar cartilage when it is symptomatic.  DCs 
5260 and 5261 provide for ratings for limitation of flexion and 
extension of the leg.  DC 5262 provides for ratings for 
impairment of the tibia and fibula.  DC 5263 provides for a 10 
percent rating for genu recurvatum.

When considering separate ratings under different diagnostic 
codes generally, VA must avoid pyramiding, i.e., evaluating the 
same disability under different diagnostic codes or evaluating 
the same manifestation under different diagnostic codes.  38 
C.F.R. § 4.14.  With regard to rating disabilities of the knee, 
VA's general counsel (GC) has issued two opinions indicating that 
a Veteran who has limitation of motion and instability of the 
knee may be evaluated separately under separate diagnostic codes 
provided additional disability is shown. VAOPGCPREC 23-97 (July 
1, 1997); VAOGCPREC 9-98 (August 14, 1998).  In VAOGCPREC 9-98, 
GC found that limitation of motion is a relevant consideration 
under DC 5259.

As limitation of motion is a relevant consideration under DC 
5259, it is also a consideration under DC 5258.  Thus, separate 
ratings are not warranted under DC 5258 and DCs 5260 or 5261.  
Similarly, separate ratings are not warranted under DCs 5258 and 
5259, both of which relate to semilunar cartilage.  For the 
following reasons, the Board finds that no higher or separate 
rating is warranted for the Veteran's right knee disability under 
the remaining diagnostic codes applicable to ratings for the 
knee.

First, the medical evidence reflects that there has been no 
compensable limitation of extension or flexion of the right knee 
during the appeal period.  Normal range of motion of the knee is 
to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 
4.71a, Plate II.  Under DC 5260, a noncompensable rating will be 
assigned for limitation of flexion of the knee to 60 degrees; a 
10 percent rating will be assigned for limitation of flexion of 
the knee to 45 degrees; a 20 percent rating will be assigned for 
limitation of flexion of the knee to 30 degrees; and a 30 percent 
rating will be assigned for limitation of flexion of the knee to 
15 degrees.  Under DC 5261, extension limited to 5 degrees 
warrants a noncompensable rating, extension limited to 10 degrees 
warrants a 10 percent rating, extension limited to 15 degrees 
warrants a 20 percent rating, extension limited to 20 degrees 
warrants a 30 percent rating, extension limited to 30 degrees 
warrants a 40 percent rating, and extension limited to 45 degrees 
warrants a 50 percent rating.

In addition, when evaluating musculoskeletal disabilities based 
on limitation of motion, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in cases in 
which the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  

A July 2005 VA orthopedic treatment note submitted during the 
appeal period indicates that range of motion was 0 to 125 
degrees.  On the July 2008 VA examination, extension was to 0 
with no pain and flexion was to 110 with pain.  The examiner 
wrote that there was no diminution with repetitive testing, and 
"No DeLuca criteria," which the Board interprets as meaning 
there was no limitation due to any of the DeLuca criteria.  A 
July 2008 VA treatment note indicated that the right knee had 
full range of motion.  An August 2008 VA treatment note indicated 
that range of motion was 0 to 130 degrees.  A January 2009 VA 
treatment note indicates that range of motion was 0 to 120 
degrees.  On the March 2009 VA examination, the same VA examiner 
who had conducted the July 2008 VA examination similarly 
indicated that there was extension to 0 degrees with no pain, 
flexion to 110 degrees with pain, no diminution with repetitive 
testing, no DeLuca criteria, no pain on range of motion or flare 
ups other than noted in connection with flexion, and no 
additional limitation by pain, fatigue, weakness, or lack of 
endurance followed by repetitive use.  A January 2010 VA 
orthopedic surgery outpatient note indicated that the range of 
motion was from 0 to 110 degrees.  Thus, the medical evidence 
reflects that there was not even the flexion limited to 60 
degrees or extension limited to 5 degrees warranting a 
noncompensable rating for limitation of motion under DCs 5260 and 
5261.

The Board must also consider the lay evidence in this regard.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (lay witnesses are competent to testify as to their 
observations, but this testimony must be weighed against the 
other evidence of record).  During the RO hearing, the Veteran 
testified generally that stiffness caused greatly reduced range 
of motion.  RO Hearing Transcript, p. 4.  During the Board 
hearing, in response to questions from the undersigned, the 
Veteran indicated that he either had pain or his knee locked at 
45 degrees, as estimated by the Veteran, his representative and 
the undersigned.  Board Hearing Transcript, at 13.  The Board 
finds that the precise range of motion measurements of health 
care professionals are of greater probative weight than the lay 
estimates of limitation of motion during the Board hearing, even 
granting that the Veteran's statements were competent and 
credible.  However, even assuming that there was limitation of 
flexion to 45 degrees, this would result in a rating of 10 
percent under DC 5260, even considering pain and locking.  As 
this rating is lower than the current 20 percent, and the Veteran 
could not be given a separate rating under DC 5260 without 
violating the rule against pyramiding because the current 20 
percent rating under DC 5258 considers limitation of motion, 
rating under DC 5260 or 5261 is not warranted in this case.

Here, there is no medical or lay evidence that flexion is 
functionally limited to 30 degrees or less due to any Deluca 
factor.  Similarly, there is no lay or medical evidence of 
functional restriction of extension.

In addition, there was no evidence of ankylosis in the VA 
treatment records or on the VA examinations, and a separate or 
higher rating is therefore not warranted under DC 5256.

As to the possibility of a higher or separate rating under DC 
5257, pursuant to that diagnostic code, knee impairment with 
recurrent subluxation or lateral instability warrants a 10 
percent rating if it is slight, a 20 percent rating if it is 
moderate, or a 30 percent rating if it is severe.  The medical 
evidence repeatedly indicates throughout the appeal period that 
there was no recurrent subluxation or lateral instability.  The 
following documents specifically indicated that there was no 
instability in the Veteran's right knee or that the right knee 
was stable: the July 2008 VA examination report; a July 2008 VA 
orthopedic surgery consult note, a January 2009 VA orthopedic 
surgery outpatient note, the March 2009 VA examination report, 
and a January 2010 VA orthopedic surgery outpatient note.  The 
January 2010 note specifically indicated that the knee was stable 
on anterior/posterior and valgus/varus stress testing.  The VA 
examination reports indicated that the Veteran wore a 
counterbalance brace on the right knee.  During the August 2009 
RO hearing, the Veteran testified that he wore a right knee 
"hard brace," and that "they said it's so it can keep my knee 
stable so it wouldn't flex back and forth."  RO Hearing 
Transcript, p. 3.  Similarly, during the Board hearing, the 
Veteran testified that he wore a right knee brace because of 
feelings of instability.  In response to the question by the 
undersigned, "How unstable do you think your knee is?," the 
Veteran gave a vague reply, stating that his yard was not level, 
that he stepped wrong when getting out of his car, that he 
experienced pain similar to the shooting pain throughout the arm 
when jamming the elbow.  Board Hearing Transcript, p. 14.  He 
concluded that "the brace is there . . . to help keep the 
pressure off the knee and . . . to hold it steady."  Board 
Hearing transcript, p. 15.

Thus, the Board is confronted with medical evidence of a lack of 
instability along with evidence that the Veteran wears a brace 
and his lay testimony that his knee is unstable and he has been 
told to wear the brace due to that instability.  Given the 
specific, repeated findings of instability by health care 
professionals following testing, including the specific 
instability tests conducted in connection with the January 2010 
findings, the Board holds that these findings are of greater 
probative weight than the Veteran's more general statements and 
his use of a brace, even granting the Veteran's competence to 
testify as to what he perceives as instability and his 
credibility in this regard.  As the more probative evidence thus 
reflects a lack of recurrent subluxation or lateral instability, 
a separate or higher rating is not warranted under DC 5257.  

Finally, the evidence does not reflect that there is impairment 
of the tibia and fibula or genu recurvatum, warranting a separate 
or higher rating under DCs 5262 and 5263.  The July 2008 VA 
examination report and August 2008 VA treatment note indicate 
that X-rays showed joint space narrowing medially and laterally 
and a diagnosis of osteoarthritis status post patellectomy.  
While the X-ray report does not appear to be in the claims file, 
the physicians who prepared the examination report and treatment 
note are competent to interpret the X-rays and the X-ray report.  
Similarly, a November 2009 VA treatment note recounted an X-ray 
impression of posttraumatic post surgical changes compatible with 
prior patellectomy and osteophyte formation with no significant 
interval change when compared to the prior study.  Thus, in the 
absence of evidence of tibia or fibula impairment or genu 
recurvatum, a separate or higher rating under DCs 5262 and 5263 
is not warranted.

Also for consideration is whether the scar created by the right 
knee patellectomy warrants a separate rating.  There was a change 
in the criteria for rating scars after the Veteran filed his May 
2008 increased rating claim.  See 73 Fed. Reg. 54708-54712 (Sept. 
23, 2008).  At the time the Veteran filed his claim, DC 7804 
provided that superficial scars painful on examination warranted 
a 10 percent rating. Higher ratings were warranted under DC 7801 
for scars other than of the face, head, or neck if they were deep 
or caused limited motion, and scars could be rated based on 
limitation of function of the affected part under DC 7805.

The revised version of DC 7804 provides that one or two painful 
or unstable scars warrant a 10 percent rating, three or four 
scars that are unstable or painful warrant a 20 percent rating, 
and five or more scars that are unstable or painful warrant a 30 
percent rating. Note 3 to DC 7804 provides that scars rated under 
DCs 7800, 7801, 7802, or 7805 may also receive a rating under DC 
7804 when applicable. The revised DC 7801 similarly provides for 
higher ratings for scars other than of the face, head, or neck if 
they are deep and nonlinear.  The revised DC 7805 provides that 
any disabling effects not considered in a rating provided under 
DCs 7800-7804 are to be considered under an appropriate 
diagnostic code.

There is no basis for a separate rating for the Veteran's right 
knee patellectomy scar.  On the July 2008 VA examination, the 
scar was described as a 12 x 1 cm. horizontal well healed 
surgical scar.  The January 2009 VA orthopedic outpatient surgery 
note characterized the scar as a well healed transverse knee 
scar.  On the March 2009 VA examination, the scar was described 
as a 12 x 1 cm. horizontal well healed surgical scar, flat and 
nontender, fixed and normal color.  November 18 and 19, 2009 VA 
treatment notes describe a transverse scar of the right knee 
status post patellectomy, tender laterally with palpation.  The 
January 2010 VA orthopedic note described a well healed surgical 
incision without erythema/drainage.  Given that the scar was 
repeatedly described as well healed, with only a single, 
ambiguous notation of tenderness to palpation (it is not clear 
whether the tenderness was specific to the scar or was of the 
knee more generally), the Board finds that a separate rating for 
the Veteran's right knee patellectomy scar is not warranted.

With regard to the VA examinations, the Board notes that the VA 
examiner did not specifically indicate that he reviewed the 
claims file, but noted on the July 2008 VA examination that the 
Veteran underwent a patellectomy in 1973.  Given that claims file 
review is not required in every case and the VA examiner 
considered the Veteran's relevant medical history, the Board 
finds that the examinations were adequate because they considered 
the Veteran's prior medical history and described his right knee 
disability in sufficient detail to enable the Board to make a 
fully informed evaluation of this disability.  See Stefl v. 
Nicholson, 21 Vet. App. at 123.  See also VAOPGCPREC 20-95 (July 
14, 1995) (holding that there is no law or regulation requiring 
claims file review prior to examination for every case, but 
listing circumstances in which claims folder should be reviewed 
prior to VA examination); Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (lack of claims file review is not, in and of 
itself, dispositive as to the probative value of a medical 
opinion).

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 
 The first question is whether the schedular rating adequately 
contemplates the Veteran's disability picture.  Thun, 22 Vet. 
App. at 115.  If the criteria reasonably describe the claimant's 
disability level and symptoms, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral is 
required.  If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, then the second inquiry is whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as governing norms.  If 
the Veteran's disability picture meets the second inquiry, then 
the third step is to refer the case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's 
right knee disability are fully contemplated by the applicable 
rating criteria.  Each of the diagnostic codes applicable to the 
knees was considered above, and contains criteria relating to 
different symptoms.  Moreover, the July 2005 VA treatment note 
indicated that motor strength was 3/5 and the July 2008 and March 
2009 VA examination reports indicated that motor strength was 
5/5, that deep tendon reflexes were 2+, and that there was no 
crepitus or warmth.  The July 2008 VA treatment note indicated 
that there was mild crepitus and effusion.  On the April 2010 VA 
examination, there was mild swelling on the lower half of the 
lower leg which was nonpitting, and bilateral trace edema at the 
ankles, with palpable pulses.  Thus, there is no indication that 
any symptoms not listed in the rating criteria caused additional 
impairment.  Therefore, consideration of whether the Veteran's 
disability picture exhibits other related factors such as those 
provided by the regulations as "governing norms" is not required.  
In any event, while the Veteran claimed that his right knee 
disability interfered with his ability to perform his job as a 
truck driver and his activities of daily living, there was no 
indication that the interference with employment was marked, 
i.e., beyond that contemplated by the 20 percent rating.  See 
C.F.R. § 4.1 ("Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability").  Moreover, the 
evidence does not reflect frequent hospitalization or that the 
Veteran's symptoms have otherwise rendered impractical the 
application of the regular schedular standards.  Therefore, 
referral for consideration of an extraschedular evaluation for 
the Veteran's right knee disability is not warranted.  38 C.F.R. 
§ 3.321(b)(1).

Finally, as the Veteran indicated that he continued to work as a 
truck driver, there is no evidence of unemployability indicating 
an implicit claim for a total disability rating based on 
individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 
447, 453 (2009).

For the foregoing reasons, the preponderance of the evidence is 
against the claim for an increased rating for traumatic 
arthritis, right knee, with edema, status post patellectomy.  The 
benefit-of-the-doubt doctrine is therefore not for application, 
and the claim for an increased rating for this disability must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER

Entitlement an increased rating for traumatic arthritis, right 
knee, with edema, status post patellectomy, currently rated 20 
percent disabling, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


